DETAILED ACTION
This action is in response to the Applicant Response filed 11 March 2021 for application 16/298,463 filed 11 March 2019.
Claims 1, 3-4, 6, 11-15, 17-19 are currently amended.
Claims 5, 16 are cancelled.
Claims 1-4, 6-15, 17-20 are pending.
Claims 1-4, 6-15, 17-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.
 
Examiner’s Remarks
Applicant is reminded to properly identify all amendments, including additions and deletions, to any part of the application. Further, applicant is reminded that when any claim is amended, proper claim status should be noted in parenthesis for the claim. Please see 37 CFR 1.121 for details regarding amendments in an application.
Examiner notes that claims 11, 12 do not include a limitation which corresponds to the limitation of “replacing the sensitive data portions with the synthetic portions” of claim 1. While this does not on its face present an issue, Examiner brings attention to the exclusion because Examiner wants to make sure a limitation which would align claims 11, 12 with claim 1 was not overlooked.

Examiner notes that claim 11 includes the use of result (line 8) in the limitation returning ... a result of the query input while claims 1 and 12 use synthetic result (Claim 1, line 12; Claim 12, lines 7-8) for the similar limitation returning ... a synthetic result of the query input. While this does not on its face present an issue, Examiner brings attention to the exclusion because Examiner wants to make sure a limitation which would align claim 11 with claims 1, 12 was not overlooked.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 7-13, 15, 18-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 1 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for returning synthetic database query results.
The limitation of receiving a query input entered by a user ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses simply acquiring input from a user.
The limitation of determining a type of the query input, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply selecting a category type for the input.
The limitation of determining, based on the query input and a database language interpreter, an output data format, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply selecting an output format based on input and database language.
The limitation of returning, based on a generation model and the output data format, a synthetic result of the query input
The limitation of generating, ..., a synthetic dataset ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply creating synthetic data. As part of this mental process, the claim limitation provides additional information regarding the synthetic dataset and the difference of the synthetic data from reference data. This merely provides more descriptive information about the data. 
The limitation of determining a class of sensitive data portions in the query input, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply categorizing the input data.
The limitation of selecting a subclass of sensitive data portions within the class based on a distribution model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses simply choosing a subset of the categorized data based on the data distribution.
The limitation of generating synthetic data portions using a subclass-specific model ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses simply outputting a synthetic data output for the selected subset of data but not for other data outside of the subset. As part of this mental process, the claim limitation 
The limitation of replacing the sensitive data portions with synthetic portions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "replacing" in the context of this claim encompasses simply swapping one datum for another.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – at least one memory unit for storing instructions, at least one processor configured to execute the instructions to perform operations, a user interface, a dataset generator. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of at least one memory unit for storing instructions, at least one processor configured to execute the instructions to perform operations, a user interface, and a dataset generator amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an 

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 2 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for returning synthetic database query results.
The limitation of retrieving the generation model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "retrieving" in the context of this claim encompasses simply acquiring the model. 
The limitation of generating an expected database result from the query input, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply creating an expected output for a given input.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – at least one memory unit for storing instructions, at least one processor configured to execute the instructions to perform operations, a user interface, a dataset generator. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of at least one memory unit for storing instructions, at least one processor configured to execute the instructions to perform operations, a user interface, and a dataset generator amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 4 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for returning synthetic database query results.
The limitation of routing the query input and the synthetic result to a selected training model, based on the determined query input type, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "routing" in the context of this claim encompasses simply sending an input and output to a model based on the input type.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – at least one memory unit for storing instructions, at least one processor configured to execute the instructions to perform operations, a user interface, a dataset generator. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of at least one memory unit for storing instructions, at least one processor configured to execute the instructions to perform operations, a user interface, and a dataset generator amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 7 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
The limitation of extracting information from the generation model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "extracting" in the context of this claim encompasses simply reading data from the model.
The limitation of displaying the extracted information ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "displaying" in the context of this claim encompasses simply visualizing the data.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – at least one memory unit for storing instructions, at least one processor configured to execute the instructions to perform operations, a user interface, a dataset generator. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of at least one memory unit for storing instructions, at least one processor configured to execute the instructions to perform operations, 

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 8 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for returning synthetic database query results.
The limitation of generating synthetic data for at least one of structured data formats, semi-structured data formats, or unstructured data formats, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply creating data for a given data format.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – at least one memory unit for storing instructions, at least one processor configured to execute the instructions to perform operations, a user interface, a dataset generator. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of at least one memory unit for storing instructions, at least one processor configured to execute the instructions to perform operations, a user interface, and a dataset generator amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 9 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for returning synthetic database query results. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 9 carries out the system of claim 1 but for the recitation of additional element(s) of wherein the query input comprises customer financial information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – at least one memory unit for storing instructions, at least one processor configured to execute the instructions to perform operations, a user interface, a dataset generator. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites an additional element that provide a description of the query input, and this limitation does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of at least one memory unit for storing instructions, at least one processor configured to execute the instructions to perform operations, a user interface, a dataset generator, and a description of the query input amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 10 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
The limitation of synthetically generating results in response to an input query, by training one of a recurrent neural network or a generative adversarial network, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply creating results using a given model.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – at least one memory unit for storing instructions, at least one processor configured to execute the instructions to perform operations, a user interface, a dataset generator. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: 
Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 11 is directed to a computer-readable medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-readable medium.
The limitation of receiving a query input entered by a user ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses simply acquiring input from a user.
The limitation of determining a type of the query input, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply selecting a category type for the input.
The limitation of determining, based on the query input and a database language interpreter, an output data format, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply selecting an output format based on input and database language.
The limitation of returning, based on a generation model and the output data format, a result of the query input, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the 
The limitation of generating, ..., a synthetic dataset ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply creating synthetic data. As part of this mental process, the claim limitation provides additional information regarding the synthetic dataset and the difference of the synthetic data from reference data. This merely provides more descriptive information about the data. 
The limitation of determining a class of sensitive data portions in the query input, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply categorizing the input data.
The limitation of selecting a subclass of sensitive data portions within the class based on a distribution model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses simply choosing a subset of the categorized data based on the data distribution.
The limitation of generating synthetic data portions using a subclass-specific model ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a computer-readable medium storing instructions, at least one processor to perform operations, a user interface, a dataset generator. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of a computer-readable medium storing instructions, at least one processor to perform operations, a user interface, and a dataset generator amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for returning synthetic database query results.
The limitation of receiving a query input entered by a user ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses simply acquiring input from a user.
The limitation of determining a type of the query input, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply selecting a category type for the input.
The limitation of determining, based on the query input and a database language interpreter, an output data format, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply selecting an output format based on input and database language.
The limitation of returning, based on a generation model and the output data format, a synthetic result of the query input, as drafted, is a process that, under its broadest 
The limitation of generating, ..., a synthetic dataset ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply creating synthetic data. As part of this mental process, the claim limitation provides additional information regarding the synthetic dataset and the difference of the synthetic data from reference data. This merely provides more descriptive information about the data. 
The limitation of determining a class of sensitive data portions in the query input, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply categorizing the input data.
The limitation of selecting a subclass of sensitive data portions within the class based on a distribution model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses simply choosing a subset of the categorized data based on the data distribution.
The limitation of generating synthetic data portions using a subclass-specific model ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance 
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer-implemented, a user interface, a dataset generator. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer-implemented, a user interface, and a dataset generator amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for returning synthetic database query results.
The limitation of retrieving the generation model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "retrieving" in the context of this claim encompasses simply acquiring the model. 
The limitation of generating an expected database result from the query input, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply creating an expected output for a given input.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer-implemented, a user interface, a dataset generator. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer-implemented, a user interface, and a dataset generator amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for returning synthetic database query results.
The limitation of routing the query input and the synthetic result to a selected training model, based on the determined query input type, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "routing" in the context of this claim encompasses simply sending an input and output to a model based on the input type.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites computer-implemented, a user interface, a dataset generator. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer-implemented, a user interface, and a dataset generator amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 18 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for returning synthetic database query results.
The limitation of extracting information from the generation model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being 
The limitation of displaying the extracted information ..., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "displaying" in the context of this claim encompasses simply visualizing the data.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer-implemented, a user interface, a dataset generator. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer-implemented, a user interface, and a dataset generator amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Mere instructions to apply an exception using generic computer instructions do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 19 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for returning synthetic database query results.
The limitation of generating synthetic data for at least one of structured data formats or semi-structured data formats, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generating" in the context of this claim encompasses simply creating data for a given data format.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer-implemented, a user interface, a dataset generator. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Accordingly, these additional element does not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer-implemented, a user 

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of concepts performed in the human mind without significantly more.
Step 1 Analysis: Claim 20 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer-implemented method for returning synthetic database query results. The Step 2A Prong One Analysis for claim 12 is applicable here since claim 20 carries out the method of claim 12 but for the recitation of additional element(s) of wherein the query input comprises customer financial information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. According, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the concepts performed in the human mind abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – computer-implemented, a user interface, a dataset generator. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that they amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim simply recites an additional element that provide a description of the query input, and this limitation does not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional element does not integrate the abstract ideas into a practical 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract ideas into a practical application, the additional elements of computer-implemented, a user interface, a dataset generator, and a description of the query input amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and do not apply the exception in a meaningful way (MPEP 2106.05(e)). Mere instructions to apply an exception using generic computer instructions or not applying the exception in a meaningful way do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6, 17 recite training the training models (Claim 6, line 3; Claim 17, line 3) while failing to provide an antecedent basis for “the training models. It is suggested that the claims can be corrected by either changing the above phrase to “training a plurality of training models” or amending claims 6 and 17 to depend from claims 3 and 14, respectively. Clarification or correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newman, David (US 2018/0247078 A1 – System for Anonymization and Filtering of Data, hereinafter referred to as “Newman”) in view of Park et al. (Data Synthesis based on Generative Adversarial Networks, hereinafter referred to as “Park”), further in view of Juveneton, Florian (U.S. Patent No. 10,740,335 B1 – Biometric Data Combination Engine, hereinafter referred to as “Juveneton”) and further in view of Acs et al. (Differentially Private Mixture of Generative Neural Networks, hereinafter referred to as “Acs”).

Regarding claim 1 (Currently Amended), Newman teaches a system for returning synthetic database query results (Newman, Abstract – teaches outputting database query results with masked [synthetic] information), the system comprising: 
at least one memory unit for storing instructions (Newman, ¶0038 – teaches a computer implementation of the system); and 
at least one processor configured to execute the instructions to perform operations (Newman, ¶0038 – teaches a computer implementation of the system) comprising: 
receiving a query input entered by a user at a user interface (Newman, Abstract – teaches receiving user queries from client devices [user interface]); 
determining a type of the query input (Newman, ¶0032 – teaches identifying the input document such as legal records or licensing records and identifying sensitive information in the document such as patent number, assignee name, inventor name an owner name); 
determining, based on the query input and a database language interpreter, an output data format (Newman, ¶¶0031-0032 – teaches an output format identifying sensitive information to mask based on a parser [database language interpreter] identifying lexical elements); 
However, Newman does not explicitly teach returning, based on a generation model and the output data format, a synthetic result of the query input; and generating, by a dataset generator, a synthetic dataset for training the generation model, the synthetic dataset: differing by at least a predetermined amount from a reference dataset according to a similarity metric; and comprising synthetic data portions generated by: determining a class of sensitive data portions in the query input; selecting a subclass of sensitive data portions within the class based on a distribution model; generating synthetic data portions using a subclass-specific model trained to generate synthetic values for the selected subclass and not for other subclasses within the class; and replacing the sensitive data portions with the synthetic portions.

returning, based on a generation model and the output data format, a synthetic result of the query input (Park, Abstract – teaches using generative adversarial networks (GANs) [generation model] to synthesize fake tables [synthetic result] that are statistically similar to the original table [input]; [Synthesizing fake tables that are statistically similar to original tables demonstrates a known output data format, i.e., an output table statistically similar to the input table]); and 
generating, by a dataset generator, a synthetic dataset for training the generation model (Park, section 1 – teaches a data synthesis method based on generative adversarial networks, table-GAN, to synthesize tables that contain categorical, discrete and continuous values; Park, section 4.3 – teaches training the table-GAN), the synthetic dataset: 
differing by at least a predetermined amount from a reference dataset according to a similarity metric (Park, section 5.1.5 – teaches using threshold values to adjust privacy settings where increasing the margins generates synthetic tables that are dissimilar to the original table).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Newman with the teachings of Park in order to generate synthetic data that are statistically similar to original/real data yet do not incur information leakage and to design models when trained on the synthetic data exhibit performance similar to training using original/real data in the field of generating synthetic data while protecting sensitive information (Park, Abstract – “Our method, called table-GAN, uses generative adversarial networks (GANs) to synthesize fake tables that are statistically similar to the original table yet do not incur information leakage. We show that the machine learning models trained using our synthetic tables exhibit performance that is similar to that of models trained using the original table for unknown testing cases.”).
However, Newman in view of Park does not explicitly teach comprising synthetic data portions generated by: determining a class of sensitive data portions in the query input; selecting a subclass of 
Juveneton teaches
comprising synthetic data portions (Juveneton, col. 3:14-22 – teaches generating a synthetic biometric database) generated by: 
determining a class of sensitive data portions in the query input (Juveneton, col. 4:37-59 – teaches selecting a class of fingerprints [sensitive data] as class data with subclass of arches, loops or whorls); 
selecting a subclass of sensitive data portions within the class based on a distribution model (Juveneton, col. 4:37-5:16 – teaches selecting a class of fingerprints as class data with subclass of arches, loops or whorls [subclass] based on a distribution of the subclasses); 
replacing the sensitive data portions with the synthetic portions (Juveneton, col. 3:14-22 – teaches analyzing real samples to generate synthetic samples with similar quality and characteristics to the real samples; Juveneton, col. 5:41-51 – teaches each of the synthetic data samples has a quality and characteristics similar to the real samples; see also Juveneton, col. 6:1-45 – teaches various parameters which are used in the synthetic data generation which are taken from the real samples; Juveneton, col. 6:46-57 – teaches the user having access to the synthetic database due to prohibition of access to the real database; [While Juveneton teaches generating a synthetic database, the analysis of a real database and use of the parameters from the real samples to generate the synthetic samples creates a synthetic database with the same parameters/characteristics as the real database while replacing the sensitive data. This is interpreted as replacing the sensitive data with the synthetic data]).

While Newman in view of Park and further in view of Juveneton teaches generating synthetic data portions by determining a class of sensitive data and selecting a subclass within the class based on a distribution model, Newman in view of Park and further in view of Juveneton does not explicitly teach generating synthetic data portions using a subclass-specific model trained to generate synthetic values for the selected subclass and not for other subclasses within the class.
Acs teaches
comprising synthetic data portions (Acs, Abstract - teaches generating synthetic datasets using GANs) generated by: 
determining a class of sensitive data portions in the query input (Acs, section 3 – teaches starting with a dataset; Acs, section 5.1 – teaches determining a simplified dataset [class] which contains data entries within an administrative region of the city; see also, Acs, Figure 1; [While the example discusses determining a class of data from an ; 
selecting a subclass of sensitive data portions within the class based on a distribution model (Acs, section 3 – teaches clustering, using kernel k-means, the dataset into k clusters [Distribution model to determine subclasses of the class dataset]; see also, Acs, Figure 1); 
generating synthetic data portions using a subclass-specific model trained to generate synthetic values for the selected subclass and not for other subclasses within the class (Acs, section 3 – teaches using a generative model for each cluster, specific to that cluster, to generate synthetic data for that cluster which resemble the original data by preserving the general characteristics but are not specific to any one individual; see also, Acs, Figure 1); and 
replacing the sensitive data portions with the synthetic portions (Acs, section 7 – teaches using the models to generate and share synthetic high-dimensional data with provable privacy [Sharing synthetic data while providing privacy to the original sensitive data demonstrates replacing the sensitive data with synthetic data]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Newman in view of Park and further in view of Juveneton with the teachings of Acs in order to generate more accurate synthetic samples, guarantee privacy, learn faster, and provide larger control over synthetic data generation in the field of generating synthetic data while protecting sensitive information (Acs, section 1 – “Training distinct generative models on different partitions of the dataset has several benefits. First, multiple models can generate more accurate synthetic samples than a single model trained on the whole dataset, as each ANN is trained only on similar data samples... This scenario is much more likely when the training is perturbed to guarantee 

Regarding claim 8 (Original), Newman in view of Park, further in view of Juveneton and further in view of Acs teaches all of the limitations of the system of claim 1 as noted above. Park further teaches wherein the operations further comprise generating synthetic data for at least one of structured data formats, semi-structured data formats, or unstructured data formats (Park, section 1 – teaches a method, table-GAN, to synthesize tables that contain categorical, discrete and continuous values).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Newman, Park, Juveneton and Acs for the same reasons as disclosed in claim 1 above.

Regarding claim 9 (Original), Newman in view of Park, further in view of Juveneton and further in view of Acs teaches all of the limitations of the system of claim 1 as noted above. Newman further teaches wherein the query input comprises customer financial information (Newman, ¶¶0032-0034 – teaches identifying the input document such as legal records or licensing records which includes financial information).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Newman, Park, Juveneton and Acs for the same reasons as disclosed in claim 1 above.

Regarding claim 10 (Original), Newman in view of Park, further in view of Juveneton and further in view of Acs teaches all of the limitations of the system of claim 1 as noted above. Park further teaches wherein the operations further comprise synthetically generating results in response to an input query (Park, section 1 – teaches a method, table-GAN, to synthesize tables that contain categorical, discrete and continuous values [The synthetic data can be used as database entries, which are results to queries]), by training one of a recurrent neural network or a generative adversarial network (Park, section 1 – teaches a data synthesis method based on generative adversarial networks, i.e., table-GAN; Park, section 4.3 – teaches training the table-GAN).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Newman, Park, Juveneton and Acs for the same reasons as disclosed in claim 1 above.

Regarding claim 11 (Currently Amended), it is the computer-readable medium embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.
Examiner’s note: While claim 11 is similar to claim 1, Examiner notes that claim 11 uses a "result" (line 8) instead of a "synthetic result" as used in claim 1 (line 12). However, because the interpretation of "result" is broader than the interpretation of "synthetic result," the rejection of claim 1 also applies to claim 11. Further, because claim 11 excludes the limitation of "replacing the sensitive data portions with the synthetic portions," this creates a broader claim than that of claim 1 and, therefore, the rejection of claim 1 also applies to claim 11.

Regarding claim 12 (Currently Amended), it is the computer-implemented method embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.
Examiner’s note: Because claim 12 excludes the limitation of "replacing the sensitive data portions with the synthetic portions," this creates a broader claim than that of claim 1 and, therefore, the rejection of claim 1 also applies to claim 12.

Regarding claim 19 (Currently Amended), Newman in view of Park, further in view of Juveneton and further in view of Acs teaches all of the limitations of the method of claim 12 as noted above. Park further teaches wherein the method further comprises generating synthetic data for at least one of structured data formats or semi-structured data formats (Park, section 1 – teaches a method, table-GAN, to synthesize tables that contain categorical, discrete and continuous values).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Newman, Park, Juveneton and Acs for the same reasons as disclosed in claim 12 above.

Regarding claim 20 (Currently Amended), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Newman in view of Park, further in view of Juveneton and further in view of Acs for the reasons set forth in the rejection of claim 9.

Claims 2-4, 6-7, 13-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Park, further in view of Juveneton, further in view of Acs and further in view of Bishop et al. (US 2017/0039271 A1 – Scoring Automatically Generated Language Patterns for Questions Using Synthetic Events, hereinafter referred to as “Bishop”).

Regarding claim 2 (Original), Newman in view of Park, further in view of Juveneton and further in view of Acs teaches all of the limitations of the system of claim 1 as noted above. However, Newman 
Bishop teaches wherein the operations further comprise: 
retrieving the generation model (Bishop, ¶0046 – teaches the knowledge manager using a structured resource generator [generation model] which demonstrates retrieving it for use); and 
generating an expected database result from the query input (Bishop, ¶¶0046-0047 – teaches generating expected structured results to queries from semi-structured resources using the structured resource generator [generation model]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Newman in view of Park, further in view of Juveneton and further in view of Acs with the teachings of Bishop in order to minimize required resources needed to generate formal database queries in the field of synthetic database generation (Bishop, ¶0002 – “However, more complex questions may not correspond closely to the underlying database structure, such as 'Who was elected in 2000 as the United States President?' In these situations, a question answer system requires a substantial amount of resources to generate formal database queries for complex questions, which typically includes a trained linguist manually enumerating hard-coded database lookups.”).

Regarding claim 3 (Currently Amended), Newman in view of Park, further in view of Juveneton and further in view of Acs teaches all of the limitations of the system of claim 1 as noted above. However, Newman in view of Park, further in view of Juveneton and further in view of Acs does not explicitly teach wherein the operations further comprise: providing the query input and the synthetic result to a plurality of training models; and training the training models, based on an expected input and an expected output.
wherein the operations further comprise: 
providing the query input and the synthetic result to a plurality of training models (Bishop, ¶¶0041-0043 – teaches training by a knowledge manager using question [query input] and answer [result] pairs and a training syntactic pattern [query type] based on a training question/answer pair; Bishop, ¶¶0032-0034 – teaches that the knowledge manager can include many reasoning algorithms [training models] based on specific areas of focus); and 
training the training models, based on an expected input and an expected output (Bishop, ¶0041 – teaches training using question answer pairs [Supervised training means training with expected output. Further, generalized queries which are generated and used for training demonstrate expected input]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Newman in view of Park, further in view of Juveneton and further in view of Acs with the teachings of Bishop in order to minimize required resources needed to generate formal database queries in the field of synthetic database generation (Bishop, ¶0002 – “However, more complex questions may not correspond closely to the underlying database structure, such as 'Who was elected in 2000 as the United States President?' In these situations, a question answer system requires a substantial amount of resources to generate formal database queries for complex questions, which typically includes a trained linguist manually enumerating hard-coded database lookups.”).

Regarding claim 4 (Currently Amended), Newman in view of Park, further in view of Juveneton and further in view of Acs teaches all of the limitations of the system of claim 1 as noted above. However, Newman in view of Park, further in view of Juveneton and further in view of Acs does not explicitly teach wherein the operations further comprise routing the query input and the synthetic result to a selected training model, based on the determined query input type.
wherein the operations further comprise routing the query input and the synthetic result to a selected training model, based on the determined query input type (Bishop, ¶¶0033-0034 – teaches inputting the query/result to one of various reasoning algorithms based on a specific area of focus).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Newman in view of Park, further in view of Juveneton and further in view of Acs with the teachings of Bishop in order to minimize required resources needed to generate formal database queries in the field of synthetic database generation (Bishop, ¶0002 – “However, more complex questions may not correspond closely to the underlying database structure, such as 'Who was elected in 2000 as the United States President?' In these situations, a question answer system requires a substantial amount of resources to generate formal database queries for complex questions, which typically includes a trained linguist manually enumerating hard-coded database lookups.”).

Regarding claim 6 (Currently Amended), Newman in view of Park, further in view of Juveneton and further in view of Acs teaches all of the limitations of the system of claim 1 as noted above. However, Newman in view of Park, further in view of Juveneton and further in view of Acs does not explicitly teach wherein the operations further comprise: training the training models, based on the query input and the synthetic result; and evaluating, by a model optimizer, performance criteria of the training models.
Bishop teaches wherein the operations further comprise: 
training the training models, based on the query input and the synthetic result (Bishop, ¶¶0041-0043 – teaches training by a knowledge manager using question [query input] and answer [result] pairs); and 
evaluating, by a model optimizer, performance criteria of the training models (Bishop, ¶0034 – teaches using a statistical model to evaluate each of the reasoning algorithms [training models]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Newman in view of Park, further in view of Juveneton and further in view of Acs with the teachings of Bishop in order to minimize required resources needed to generate formal database queries in the field of synthetic database generation (Bishop, ¶0002 – “However, more complex questions may not correspond closely to the underlying database structure, such as 'Who was elected in 2000 as the United States President?' In these situations, a question answer system requires a substantial amount of resources to generate formal database queries for complex questions, which typically includes a trained linguist manually enumerating hard-coded database lookups.”).

Regarding claim 7 (Original), Newman in view of Park, further in view of Juveneton and further in view of Acs teaches all of the limitations of the system of claim 1 as noted above. However, Newman in view of Park, further in view of Juveneton and further in view of Acs does not explicitly teach wherein the operations further comprise: extracting information from the generation model; and displaying the extracted information on the user interface.
Bishop teaches wherein the operations further comprise: 
extracting information from the generation model (Bishop, ¶¶0046-0048 – teaches identifying paths in the structured resource which were extracted from the structured resource generator [generation model]); and 
displaying the extracted information on the user interface (Bishop ¶0053 – teaches displaying the answers which were generated using the extracted structured resource path on a GUI; see also Bishop ¶¶0048-0052 – process for generating an answer).


Regarding claim 13 (Currently Amended), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Newman in view of Park, further in view of Juveneton, further in view of Acs and further in view of Bishop for the reasons set forth in the rejection of claim 2.

Regarding claim 14 (Currently Amended), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Newman in view of Park, further in view of Juveneton, further in view of Acs and further in view of Bishop for the reasons set forth in the rejection of claim 3.

Regarding claim 15 (Currently Amended), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Newman in view of Park, further in view of Juveneton, further in view of Acs and further in view of Bishop for the reasons set forth in the rejection of claim 4.

Regarding claim 17
Regarding claim 18 (Currently Amended), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Newman in view of Park, further in view of Juveneton, further in view of Acs and further in view of Bishop for the reasons set forth in the rejection of claim 7.

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive.

Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claims 1-4, 6-15, 17-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125